Citation Nr: 1537290	
Decision Date: 09/01/15    Archive Date: 09/10/15

DOCKET NO.  13-23 815	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for a disability manifested by muscle pain.

2.  Entitlement to service connection for a disability manifested by neurological symptoms (including muscle fatigue).

3.  Entitlement to service connection for a disability manifested by neuropsychological symptoms (including memory loss).

4.  Entitlement to service connection for a disability manifested by cardiovascular symptoms.

REPRESENTATION

Veteran represented by:	Lindsey Bailey, Attorney at Law.


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from October 1987 to December 1991.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the Huntington, West Virginia VA Regional Office (RO).  In July 2015, a Travel Board hearing was held before the undersigned; a transcript of the hearing is in the record.  At the hearing, the Veteran submitted additional evidence with a waiver of Agency of Original Jurisdiction (AOJ) initial consideration.  See 38 C.F.R. § 20.1304 (2015).

The Veteran had also initiated appeals of denials of service connection for a psychiatric disability and a disability manifested by sleep disturbances.  A March 2014 rating decision granted him service connection for anxiety disorder not otherwise specified (NOS) with depressive disorder NOS and sleep disturbances.  Consequently, those matters are not before the Board.

In an October 2013 written statement, received by VA before the case was certified to the Board in March 2014, the Veteran (through his attorney) withdrew his appeal with regard to the following matters: Service connection for disabilities manifested by (1) chronic fatigue; (2) respiratory symptoms; (3) gastrointestinal symptoms; and (4) abnormal weight loss.  In a November 2013 written statement, received by VA before the case was certified to the Board in March 2014, the Veteran (through his attorney) withdrew his appeal with regard to the following matters: Service connection for disabilities manifested by (1) headaches, and (2) joint pain.  Consequently, those matters are not before the Board.

The issues of whether new and material evidence has been received to reopen claims of service connection for a bilateral knee disability and a bilateral ankle disability (both raised in a March 2012 written statement), and a headache disability (raised at the July 2015 Board hearing), as well as seeking service connection for a bilateral elbow disability and a left shoulder disability (both raised in a March 2012 written statement) have been raised by the record, but have not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

The issues of service connection for a disability manifested by muscle pain and for a disability manifested by neurological symptoms (including muscle fatigue) are being REMANDED to the AOJ.  VA will notify the Veteran if action on his part is required.


FINDING OF FACT

On the record at a July 2015 hearing before the Board, prior to the promulgation of a decision in the appeal in the matters, the Veteran indicated that he wished to withdraw his appeals seeking: (1) service connection for a disability manifested by neuropsychological symptoms (including memory loss) and (2) service connection for a disability manifested by cardiovascular symptoms; there is no question of fact or law in these matters remaining for the Board to consider.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal are met as to the claims seeking service connection for a disability manifested by neuropsychological symptoms (including memory loss) and for a disability manifested by cardiovascular symptoms; the Board has no further jurisdiction in those matters.  38 U.S.C.A. §§ 7104, 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has jurisdiction in any matter which under 38 U.S.C.A. § 511(a) is subject to a decision by the Secretary.  38 U.S.C.A. § 7104.  The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105(b)(5).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204.

On the record at a July 2015 hearing before the undersigned, the Veteran indicated that he wished to withdraw his appeals seeking: (1) service connection for a disability manifested by neuropsychological symptoms (including memory loss) and (2) service connection for a disability manifested by cardiovascular symptoms.  There remain no allegations of errors of fact or law for appellate consideration regarding these issues.  Accordingly, the Board does not have jurisdiction to consider an appeal in these matters, and the appeal in the matters must be dismissed.


ORDER

The appeals seeking service connection for a disability manifested by neuropsychological symptoms (including memory loss) and service connection for a disability manifested by cardiovascular symptoms are dismissed.


REMAND

On review of the record, the Board has found that further development is needed for VA to fulfill its duties mandated under the VCAA for the claims of service connection for a disability manifested by muscle pain and a disability manifested by neurological symptoms (including muscle fatigue).

The Veteran contends that he has suffered from disability manifested by muscle pain and neurological symptoms (including muscle fatigue) ever since his service in Southwest Asia.  His service personnel records confirm that he served in Saudi Arabia from October 1990 to April 1991.  Service connection may be established for a Persian Gulf Veteran (i.e., a Veteran who had active service in the Southwest Asia theater of operations during the Persian Gulf War) who exhibits objective indications of "qualifying chronic disability," including a chronic disability resulting from a medically unexplained chronic multisymptom illness that is defined by a cluster of signs or symptoms.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a).

The Veteran's service treatment records (STRs) are silent for complaints, findings, diagnoses, or treatment of muscle pain, neurological symptoms (including muscle fatigue), or any disability manifested by such.  A December 1991 STR notes that the Veteran chose to waive his right to a service separation examination.

Following service, a June 2013 VA treatment record notes that the Veteran complained of "muscle cramps a lot and losing all his energy" as well as muscle weakness.  A July 2013 VA treatment record notes that he complained of severe leg cramping, and had muscle cramps diagnosed.  A July 2015 statement from his fiancée notes that the Veteran had "extreme muscle pain" and leg cramps.  At the July 2015 Board hearing, he testified that his muscles hurt all the time (mainly in the lower extremities/legs, but also in the arms, sides, and back) and that these muscle pains started a couple of years ago but recently became "intolerable" with cramps.  He also testified he had muscle fatigue, and noted that he was afraid his legs and muscles would not get him out of harm's way fast enough in his job working in an underground coal mine.

An examination to secure a medical opinion (with adequate rationale) addressing any relationship between any current disability manifested by muscle pain and/or neurological symptoms (including muscle fatigue) and the Veteran's military service (to include consideration of his allegations of continuity of symptomatology since his Southwest Asia service) is necessary.  A medical opinion is also needed regarding whether the Veteran's muscle pain or neurological symptoms (including muscle fatigue) may be manifestations of an undiagnosed illness.
Accordingly, the case is REMANDED for the following:

1.  The AOJ should ask the Veteran to identify the provider(s) of any additional (records of which are not already associated with the record) evaluations or treatment he has received for muscle pain and fatigue, and to provide all releases necessary for VA to secure any private records of such evaluations or treatment.  The AOJ should obtain complete records of all such evaluations and treatment from all providers identified.  The AOJ should also specifically secure for the record complete copies of the clinical records of all updated (to the present) VA evaluations and treatment the Veteran has received for such disabilities since March 2014.

2.  The AOJ should thereafter arrange for the Veteran to be examined by an appropriate physician to establish the existence, and ascertain the nature and likely etiology, of any current chronic disability manifested by muscle pain and/or neurological symptoms (including muscle fatigue).  The Veteran's entire record must be reviewed by the examiner in conjunction with the examination.  Any indicated tests or studies must be completed.  Based on review of the record and examination of the Veteran, the examiner must provide opinions that respond to the following:

(a) Please identify (by diagnosis) each disorder manifested by muscle pain and/or neurological symptoms (including muscle fatigue) found.

(b) Please identify the most likely etiology for any/each disability entity manifested by muscle pain and/or neurological symptoms (including muscle fatigue) diagnosed.  Specifically, is it at least as likely as not (a 50% or better probability) that such disability was incurred or aggravated during the Veteran's active service?  The examiner should specifically consider and address the Veteran's allegations of continuity of symptomatology since his Southwest Asia service.

(c) If the answer to (b) is NO, then please determine whether there are any objective medical indications that the Veteran is suffering from an undiagnosed illness or chronic disability manifested by muscle pain and/or neurological symptoms (including muscle fatigue); and opine as to whether it is at least as likely as not (a 50% or better probability) that the Veteran's muscle pain and/or neurological symptoms (including muscle fatigue) are due to an undiagnosed illness.

The examiner must explain the rationale for all opinions, citing to supporting factual data and medical literature, as appropriate.

3.  The AOJ should then review the record, ensure that all development sought is completed (and arrange for any further development suggested by any additional evidence received), and readjudicate the claims remaining on appeal.  If either remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his attorney opportunity to respond.  The case should then be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


